Citation Nr: 1216998	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-14 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a left wrist disability

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty from October 1982 to June 1989.

This matter comes before the Board of Veterans' Appeals (Board) from August 2007 and May 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in pertinent part, denied service connection for a left wrist disability and a left shoulder disability.

In March 2009, the RO granted service connection for a left ankle sprain and left knee arthritis.  Therefore, because the Veteran was granted the full benefits he sought, and has not filed a notice of disagreement regarding his assigned effective dates or ratings, his claims of entitlement to service connection for left ankle and left knee disabilities are no longer on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In February 2010, the Veteran had a hearing before a Decision Review Officer (DRO) and the transcript is of record.  In March 2012, he testified at a Board hearing before the undersigned Veterans Law Judge.  During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  A transcript of the hearing is associated with the claims folder. 

The issue of entitlement to service connection for a left shoulder disability is addressed in the remand that follows the decision below.


FINDING OF FACT

There is no diagnosed left wrist disability.



CONCLUSION OF LAW

The Veteran does not have a left wrist disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, a pre-decisional letter dated in January 2007 complied with VA's duty to notify the Veteran with regards to the service connection issue addressed herein.  Specifically, this correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  VA has obtained service treatment records (STRs), private treatment records, and VA treatment records.  VA has also provided him the opportunity to give testimony before a DRO and the Board.  The Veteran has submitted private treatment records.  He has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159 (c) (2).  

A medical opinion was not provided with respect to the service connection claim for a left wrist disability.  In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination is necessary when the record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of the disability; (2) contains evidence, which indicates that the disability or symptoms may be associated with the claimant's active duty; and (3) does not contain sufficient medical evidence for VA to make a decision.  38 U.S.C.A. § 5103A(d); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The record does not show any evidence of a left wrist disability.  Under these circumstances, VA's duty to assist doctrine does not require that the Veteran be afforded a medical examination.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required to provide the veteran with a medical examination absent a showing by veteran of a causal connection between the disability and service).  In this regard, there is no reasonable possibility that a VA examination would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis is a listed chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from qualifying service.  38 C.F.R. § 3.307(a)(3). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims that he sustained a left wrist injury when he was thrown out of a jeep during service.

STRs establish that the Veteran was treated for a left wrist injury in August 1985 after he fell on it.  X-rays showed no significant abnormalities.  He was subsequently treated for left wrist pain in August 1986 and July 1987.  A March 1989 separation examination report shows a normal clinical evaluation of the upper extremities.

Post-service private medical records show no current left wrist disabilities or complaints.  The Veteran has been repeatedly seen for various other orthopedic complaints, but no medical provider has identified or diagnosed any left wrist disability.  

Service connection cannot be granted in the absence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is no diagnosed left wrist disability.  While the Veteran is competent to describe subjective complaints regarding the left wrist, he is not competent to diagnose a disability where such requires specialized medical training or knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The preponderance of the evidence is against the claim; there is no doubt to be resolved; service connection for a left wrist disability is not warranted.
 

ORDER

Service connection for a left wrist disability is denied.


REMAND

The Board finds that additional development is needed to adjudicate the remaining issue on appeal.

The Veteran contends that he injured his left shoulder during service.  STRs show that the Veteran sought treatment in July 1986 for left shoulder pain.  The clinician noted that the Veteran's posture was uneven in that the left shoulder was higher than the right.  There was spasm of the trapezius muscle upon examination.  The impression was muscle spasm.  He received moist heat and a muscle relaxer.

A March 1989 separation examination revealed a normal clinical evaluation of the upper extremities.

Post-service private treatment records dated in May 2009 show that the Veteran reported a sudden onset of left shoulder pain while lifting weights.  An MRI showed supraspinatus tendinosis without evidence of tear, mild bursitis, long head of biceps tendinosis, and Type III acromion.  

In July 2009, the Veteran denied a prior history of left shoulder injury or disability.   The diagnoses included left shoulder pain/subscromial impingement syndrome with Type III acrominon; subacromial bursitis with rotator cuff tedinosis; "query long head biceps tendon injury vs. occult subscapularis or labral pathology"; and acromioclavicular degenerative joint disease.

In August 2009, the Veteran underwent left shoulder arthroscopy with debridement and distal clavicle excision.

Post-service VA treatment records show that the Veteran was treated for left shoulder pain from October 2009 to January 2010.  In November 2009, he reported a left shoulder injury due to a fall while playing basketball during military service.

A February 2010 private treatment record contains the following statement:  "Status post arthroscopy of left shoulder for tendon injury likely received during times in service.  Numerous complaints made during times in service as well as while with Quality Care Medical Group."  Subsequent medical records dated through February 2012 reflect the Veteran's continued treatment for left shoulder pain. 

During the February 2010 DRO hearing, the Veteran testified that he was treated "multiple times" during service for his left shoulder, and that he was still suffering from a left shoulder disability at the time of separation.  He stated that he sought treatment for his left shoulder after discharge in 1989, and continued to receive treatment for his left shoulder until the present.

The Veteran's March 2012 Board testimony is essentially duplicative of his February 2010 testimony, except for his contention that he injured his left shoulder as a result of being thrown from a jeep during service.

The record also contains lay statements that describe witnessing the Veteran wearing a left shoulder sling after military service.

As the evidence of record shows a current left shoulder diagnosis, an in-service injury, and assertions of continuity of left shoulder pain since service, remand is required for a medical opinion regarding any nexus to service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA orthopedic examination by an appropriate medical professional to determine the nature and etiology of any current left shoulder disability.  All indicated tests and studies should be performed.  The claims folder, including a copy of this remand, must be sent to the examiner for review in conjunction with the examination.  For any left shoulder disability diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its onset during the Veteran's active duty, or is otherwise related to his active service (including whether any diagnosed left shoulder disability is consistent with the Veteran's report of left shoulder pain in service).  In answering these questions, the examiner should address the pertinent in-service and post-service left shoulder findings, as well as the Veteran's February 2010 and March 2012 testimony.  The examiner should set forth the medical reasons for accepting or rejecting the statements relating to continuity of symptoms since the Veteran's period of military service that ended in 1989.

All opinions expressed must be supported by complete rationale.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).

2. Then, re-adjudicate the issue of entitlement to service connection for a left shoulder disability.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  No action is required of the Veteran until he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


